Citation Nr: 0527381	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory 
disability, claimed as a residual of chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION


The veteran had active military service from November 1952 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision.  The 
veteran filed a notice of disagreement (NOD) in September 
1998, and the RO issued a statement of the case (SOC) in 
April 1999. The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 1999.  

On his VA Form 9, the veteran checked a box indicating his 
desire for a hearing before a Member of the Board (Veterans 
Law Judge) at the RO (travel board hearing).  By a September 
2002 letter, the RO notified the veteran and his 
representative that such a hearing had been scheduled for him 
in October 2002.  
The veteran's representative indicated, in correspondence 
dated in October 2002, that the veteran would attend the 
hearing.  However, the veteran failed to report for his 
hearing.

In November 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
February 2003, the Board notified the veteran and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in November 2003, the 
Board remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  After accomplishing the 
development requested on remand, the RO continued the denial 
of service connection (as reflected in the July 2005 
Supplemental SOC (SSOC)) and returned the claim to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's available service medical records reflect 
no evidence of bronchitis or any other pulmonary or 
respiratory disorder; any remaining records are presumed 
destroyed.

3.  Pulmonary/respiratory disability, to specifically include 
lung cancer and chronic obstructive pulmonary disease (COPD), 
was not diagnosed until many years after service.

4.  The only competent opinion to directly address the 
question of a medical nexus between a current 
pulmonary/respiratory disability and service tends to weigh 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for a 
pulmonary/respiratory disability, claimed as a residual of 
chronic bronchitis, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the April 1999 SOC, the RO's letters of August 2002 
and March 2005, and the July 2005 SSOC, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded ample opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim.

The Board also finds that the notice letters of August 2002 
and March 2005 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also requested to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain and consider evidence.  In addition, the letters 
invited the veteran to submit any additional evidence in his 
possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the July 1998 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than two years after the July 1998 rating 
decision.  The Board finds that the lack of full, pre- 
adjudication notice in this case does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, any delay in issuing the section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the appellant's claim was fully developed at the time of 
the most recent adjudication.

As indicated above, the April 1999 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  In its August 2002 letter, the RO notified the 
veteran of the VCAA and VA's duties to notify and assist, 
identified the evidence that had been considered in 
connection with the veteran's claim and requested additional 
information regarding identified medical evidence.  In its 
November 2003 remand, the Board requested that VA medical 
records be associated with the claims file and that the 
veteran undergo a VA examination.  In March 2005, the veteran 
was advised that the Appeals Management Center would be 
developing additional evidence in regards to the Board's 
remand and he was again provided an opportunity to submit 
additional evidence.  Thereafter, the RO readjudicated the 
claim and veteran was issued a July 2005 SSOC that identified 
the evidence that had been considered with respect to his 
claim.  After the SOC, Board remand, RO notice letters, 
additional development and SSOC, the veteran was again 
afforded an opportunity to respond.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
The National Personnel Records Center (NPRC) has been unable 
to furnish the veterans complete service medical records, 
although some have been reconstructed, the remainder of the 
records are presumed to have been destroyed in a fire at the 
facility in 1973.  The reconstructed service medical records 
include the veteran's June 1952 pre-induction examination, an 
April 1955 separation examination and other clinic records.  
In addition, post-service VA medical records have been 
obtained. The RO also arranged for the veteran to undergo VA 
examinations in January 1996, March 1998 and April 2005, the 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, existing evidence pertinent to 
the claim for service connection for a pulmonary/respiratory 
disability that need to be obtained.  Moreover, in August 
2005, the veteran submitted a statement claiming that he had 
no additional medical evidence to submit.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

As noted above, the NPRC has been unable to furnish the 
veterans complete service medical records, as such records 
were, presumably, destroyed in a fire years ago.  The few 
service medical records that are available include a 1952 
record noting treatment for a cold without fever, but contain 
no reference to any complaint, finding or diagnosis of 
bronchitis or any other pulmonary or respiratory condition.  
The veteran's sinuses, lungs and chest were normal on 
November 1955 separation examination, and chest X-rays were 
negative.  The separation examination report also includes no 
notation as to any communicable diseases, no army 
hospitalizations and no complaints of a medical nature at the 
time of the examination.  

A post-service chest X-ray from May 1957 revealed no 
abnormality of the heart or lungs.  There was thickened right 
apical pleura and also thickened pleura at the left base with 
obliteration of the costophrenic angle.  The shape and size 
of the cardiac contour was within normal limits.  

Chest X-rays in November 1994 and a CT scan of the thorax in 
January 1995 revealed a mass in the right middle lobe.  A 
March 1995 VA medical record reflects that the veteran was 
diagnosed with a right middle lobe mass, with COPD changes 
consistent with emphysema.  

An April 1995 VA hospital discharge summary indicated that 
the veteran had a history of asbestos exposure and 
significant tobacco use (one and a half to two packs of 
cigarettes a day for 20 to 30 years).  A physical examination 
revealed that his lungs were clear to auscultation 
bilaterally.  The veteran underwent fiberoptic bronchoscopy 
and right middle lobectomy, right partial pleurectomy, and 
removal of the right upper lobe.   

In May 1995 the veteran was diagnosed with lung cancer, 
poorly differentiated adenocarcinoma, and had radiation 
treatment from July 1995 to November 1995.  

In the veteran's January 1998 VA Form 21-526, he claimed to 
have had chronic bronchitis in service in Indiantown Gap., 
Fort Dix, New Jersey; Tokyo, Japan; and Korea.  He stated 
that he was treated from 1952 to 1954 at the Dispensary and 
Aid Station Field Hospitals.   

In a September 1999 statement, the veteran's representative 
wrote that the veteran contended that he had continually 
suffered from bronchitis since service and that, as such, 
service connection should be rendered.     

The report of a March 1998 VA examination reflects, in 
particular, that the veteran was a smoker with a past medical 
history significant for asbestos exposure and peptic ulcer 
disease.  The veteran reported repeated cold exposure while 
in Korea in service in 1953, but denied any formal treatment.  
The report did not indicate that the veteran mentioned having 
bronchitis or other respiratory illness in service.  

VA outpatient clinic records dated from July 2000 to November 
2001 reflect that the veteran complained of chest pain and 
tightness.  Examinations found his lungs were clear to 
auscultation bilaterally with no wheezing or rhonchi.  
Assessments  noted a worsening of emphysema and planned for 
the veteran to continue puffers. 

In September 2002, the veteran was admitted to VAMC Northport 
with a chief complaint of hemoptysis.  Initial findings 
included positive mild bibasilar crackles and an interval 
decrease in right lung volume.  The veteran was initially 
placed on medication for sinusitis.  A later examination by a 
VA pulmonary specialist revealed harsh vesicular with 
prolonged expiration.  He was assessed with possible cancer 
recurrence, but for now they treated the veteran for 
bronchitis.  Diagnosis at discharge included hemoptysis, rule 
out recurrent lung cancer, history of lung cancer 
(adenocarcinoma), sinusitis and hypertension.  

In October 2002, the veteran presented to the emergency room 
complaining of increased shortness of breath and a cough 
productive of brown sputum.  The examiner's impression was 
shortness of breath, COPD and bronchitis.  

In January, March, and May 2003, the VA infectious disease 
clinic assessed the veteran with actinomycosis of the right 
lung.  In August 2003, the VA infectious disease clinic 
diagnosed the veteran with bronchitis.  On follow-up a week 
later, the assessment was acute bronchitis resolved.  

A November 2003 VA clinic record reflects that the veteran 
complained of shortness of breath with exertion, which had 
progressively worsened.  A physical examination revealed that 
the veteran's lungs were clear to auscultation bilaterally.  
He was assessed with shortness of breath noted as most likely 
multifactorial from COPD, lung cancer, deconditioning and 
anemia.  

A March 2005 letter from the VAMC Northport stated that the 
veteran was admitted for an unrelated injury.  However, 
surgery for that injury had been delayed because of 
exacerbation of the veteran's COPD and pneumonia.  The 
veteran's most recent spirometry revealed significantly 
impaired pulmonary function and a new right base 
consolidation was suspicious for malignancy recurrence.  An 
April 2005 VA pulmonary record reflects that the veteran was 
severely debilitated secondary to his grave medical condition 
mainly related to his lungs. He was unable to undergo a full 
pulmonary function test due to severe COPD.  

The report of an April 2005 VA examination reflects the 
examiner's review of the claims file.  The examiner noted the 
veteran's medical history of COPD and that the  veteran was 
examined in the Intensive Care Unit as he was recently 
admitted due to respiratory distress.  The diagnosis was 
severe COPD and lung cancer, status post right middle lobe 
resection.  After reviewing the claims file-including the 
report of physical examination by Major Harold Lampner, dated 
April 26, 1955, and a VAMC discharge record dated April 25, 
"1997" that noted "significant for tobacco use of 1 and 
1/2 to 2 packs per day for 20 to 30 years. Quit seven years 
ago"-that it was less likely as not that this was secondary 
to service.  The examiner further noted that there was not 
enough evidence to make a nexus between the veteran's lung 
cancer and chronic obstructive pulmonary disease with an 
incident in service. 

III.  Analysis

The veteran asserts that he has current pulmonary/respiratory 
disability resulting from chronic bronchitis that began in 
service and continued after discharge.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. §§ 3.102, 3.303(d) (2004).  Service connection 
requires a finding of the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  In this case, the 
Board finds that the preponderance of the competent evidence 
weighs against the claim.

The evidence of record clearly establishes that the veteran 
has several current pulmonary/respiratory disabilities, to 
include a history of lung cancer and COPD.  Since service, 
the veteran also has received intermittent diagnosis of 
bronchitis.  However, as noted, this is not the only 
requirement for an award of service connection; there also 
medical evidence of a nexus must be some connection between 
the current disability and service.  In this case, the Board 
notes that the available service medical records include a 
1952 notation as to treatment for a cold, but reflect no 
complaints, findings, or diagnosis of any bronchitis or any 
other respiratory or pulmonary disability in service.  
Furthermore, the report of the veteran's separation 
examination specifically noted that the veteran's lungs were 
then clinically normal, that he was never hospitalized, and 
that he did not then present with any medical problems.  

The veteran contends that his service medical records support 
his claims of chronic bronchitis in service, and the Board is 
cognizant that not all of the veteran's service medical 
records are available for review and are presumed lost or 
destroyed.  Given these circumstances, the Board has 
carefully considered the veteran's statements that he had 
chronic bronchitis in service.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

However, even if the Board were to accept, as credible, the 
veteran's assertions that he had several bouts of 
respiratory/pulmonary problems (which he identified as 
bronchitis) in service, the Board would still have deny the 
claim because the overall medical evidence weighs against a 
finding as to a medical relationship between any such 
problems and any current pulmonary or respiratory disability.  

Notwithstanding the veteran's assertions, the fact remains, 
as indicated above, the veteran's service discharge 
examination report does not refer to any complaints, 
findings, or diagnosis of any pulmonary or respiratory 
disability; this would tend to militate against any finding 
as to a chronic condition in service.  Moreover, the post-
service record does not establish the presence of 
pulmonary/respiratory disability for many years after his 
active military service.  In addition, while the veteran 
asserts that he has had recurrent bronchitis since service, 
there is no medical evidence to support his contention.  In 
fact, a diagnosis of bronchitis was not medically documented 
until September 2002, which was more than 45 years after 
service, and, even then, there is no clear evidence that the 
condition was then considered a chronic disability.

Furthermore, although many post-service VA medical records 
show continuing evaluation and treatment for lung cancer and 
COPD since 1994, no physician has linked any such respiratory 
disability to the veteran's military service.  In fact, the 
only medical opinion that directly addresses the question of 
a medical nexus between any current pulmonary/respiratory 
disability and his active service-the opinion of the April 
2005 examiner-tends to weigh against the claim.  After 
examination of the veteran and a thorough review of the 
claims file, that physician essentially opined that a 
relationship between COPD and lung cancer and the veteran's 
service was "less likely than not," as there was not 
sufficient evidence to establish a nexus between either COPD 
or lung cancer and any incident of the veteran's military 
service.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any contrary medical opinion-i.e., one  that, in fact, 
establishes a nexus between current pulmonary/respiratory 
disability and service, although given a number of 
opportunities to do so.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. ."). 

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that his current respiratory disability is medically 
related to his military service.  However, as noted above, 
the claim on appeal turns on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the veteran simply is  not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions as to the 
etiology of his condition has no probative value.  

Under these circumstances, the Board concludes that the claim 
for service connection for a pulmonary/respiratory 
disability, claimed as a residual of chronic bronchitis, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a pulmonary/respiratory disability, 
claimed as a residual of chronic bronchitis, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


